Appeal *686from a decision of the Unemployment Insurance Appeal Board, filed September 16, 1999, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant was not totally unemployed during the periods in question and made willful false statements to obtain benefits (see, Matter of Petvai [Commissioner of Labor], 275 AD2d 821). On claimant’s applications for unemployment insurance benefits, she failed to indicate that she was president and 50% shareholder of a corporation engaged in the advertising business. Claimant was also a signatory on the corporate checking account and admitted to handling the operations of the business. Notwithstanding claimant’s minimal activities in the corporation, she nevertheless earned compensation from the business. Under these circumstances, we find no reason to disturb the Board’s finding that claimant was not totally unemployed (see, id.; Matter of Baumbach [Commissioner of Labor], 250 AD2d 918). Furthermore, inasmuch as claimant failed to disclose her status as a corporate officer when certifying for benefits, substantial evidence supports the Board’s further finding that claimant made willful false statements to obtain benefits (see, Matter of Santo [Commissioner of Labor], 274 AD2d 816).
Mercure, J. P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.